Exhibit 10.1

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT dated as of January 10, 2013 (this “Agreement”) among
Sierra Resource Group, Inc., a Nevada corporation (the “Company”) and Grand View
Ventures LLC, a California limited liability company, (“Holder”) under that
certain May Note (as defined below). For purposes of this Agreement, the Company
and Holder are sometimes referred to each as a “Party” and together, the
“Parties.”

RECITALS

A. On February 16, 2012, the Company issued to Holder a certain promissory note
in the principal amount of $190,000 (the “February Note”) and executed a
security agreement (the “Security Agreement”) securing the Company’s obligation
under the February Note.

B. On May 3, 2012, the Company issued to Holder a certain promissory note in the
principal amount of $133,000 (the “May Note”) and amended the Security Agreement
to additionally secure the Company’s obligation under the May Note.

C. The Company has failed to pay principal and interest on the May Note at the
Maturity Date for the May Note on November 1, 2012. In addition, Holder contends
that Company is in default as a result of certain other events as specified in
Section 2 below.

D. On December 27, 2012, following extensive correspondence with the Securities
and Exchange Commission, the Company filed its Definitive Information Statement
regarding an amendment to its articles of incorporation to increase its
authorized shares of capital stock from 460,000,000, to 990,000,000 of which
970,000,000 shall be designated Class A Common Stock, par value $0.001,
10,000,000 shall continue to be designated Class B Common Stock, par value
$0.001, and 10,000,000 shall continue to be designated Preferred Stock, par
value $0.001 per share of which 1,000,000 shares have been designated and issued
as Series A Preferred Stock.

E. The Company has requested that Holder forbear, as herein provided, from
exercising its rights and remedies under the May Note and Security Agreement as
result of any Specified Events (as such term is defined in Section 2), so that
the various agreements among the parties may be revised and amended as set forth
herein.

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, the Parties hereto agree as follows:

1. Ratification and Reaffirmation of Obligations and Liens. The Company hereby
ratifies and reaffirms the validity and enforceability of all of the obligations
under the February Note, the May Note, and the Security Agreement and agrees
that its obligations under such agreements are its legal, valid and binding
obligations enforceable against it in accordance with the respective terms
hereof and thereof and that it has not asserted a defense (whether legal or
equitable), set-off or counterclaim to the payment or performance of such
obligations in accordance with the terms of such agreements.

2. Acknowledgment. The Company acknowledges that as of the date of this
Agreement, the following events (the “Specified Events”) have occurred:

 



 

1



--------------------------------------------------------------------------------

a. The Company has not made partial payments on the May Note upon the receipt to
the Company of cash receipts as specified by Section 1(c) of the May Note.
Specifically, the Company did not pay to Grand View 10% of the gross proceeds
from the following borrowings as referenced in the Company’s most recent Form
10-Q:

i. The Company entered into a Convertible Promissory Note with Asher Enterprises
Inc. on July 17, 2012 in the amount of $53,000. The note has an interest rate of
8% with a maturity date of April 19, 2013.

ii. The Company entered into a Promissory Note with FOGO, Inc. on July 31, 2012
in the amount of $200,000. The note has an interest rate of 12% with a maturity
date of January 31, 2013.

iii. The Company entered into a Convertible Promissory Note with Asher
Enterprises, Inc. on October 5, 2012 in the amount of $32,500. The note has an
interest rate of 8% with a maturity date of July 10, 2013.

b. The Company has not filed a deed of trust securing the mining claim in the
county of Arizona where the mining claims of the Company exist.

c. The Company has allowed certain property to be sold for scrap metal for
consideration of $3,710.

d. The Company has not retired the Tangiers promissory note dated October 14,
2011 by July 14, 2012. According to page 13 of the Company’s most recent Form
10-Q, as of September 30, 2012, $15,900 was still outstanding.

e. The Company has not amended its articles of incorporation to increase the
authorized Class A Common Shares (the “Common Shares”) to one billion shares.

f. The Company has not paid principal and interest on the May Note before, at or
after the Maturity Date for the May Note on November 1, 2012.

3. Forbearance. Subject to all of the other terms and conditions set forth
herein, and (a) solely with respect to any defaults or breaches arising out of
the Specified Events, Holder agrees to forbear from exercising its rights and
remedies under the May Note and Security Agreement (it being understood that
nothing herein shall constitute a waiver of any Event of Default pursuant to the
May Note or the Security Agreement) solely during the period from the date
hereof until that date (the “Forbearance Termination Date”) which is the
earliest to occur of (i) the failure after the date hereof of the Company to
comply with any of the terms or undertakings of this Agreement, including,
without limitation, the covenants set forth in Section 4 hereof, (ii) a breach
of any warranty or representation of the Company in this Agreement, or (iii) the
occurrence of a different Event of Default (other than a default arising out of
the Specified Events) under either the February Note or the May Note. Upon the
Forbearance Termination Date, the agreement of Holder to forbear from exercising
its rights and remedies in respect of the Specified Events shall automatically
terminate for all purposes under the May Note and Security Agreement for all
periods, including periods after the Forbearance Termination Date and Holder
shall be free to proceed to enforce any or all of its rights and remedies set
forth

 



 

2



--------------------------------------------------------------------------------

in the May Note or the Security Agreement including, without limitation, the
right to demand the immediate repayment of the May Note and to take possession
of the collateral under the Security Agreement. The Company hereto agrees that,
subject to the agreement of Holder to forbear from exercising certain of its
rights and remedies as and to the extent expressly set forth in this Agreement,
all rights and remedies of Holder under the May Note and Security Agreement
shall continue to be available to Holder from and after the date of this
Agreement.

4. Forbearance Requirements. The Company covenants and agrees that in
consideration for entering into this Agreement that it shall perform (or agree
to the terms of, as the case may be,) the following:

a. Default Interest. From and after November 1, 2012, the May Note shall bear
interest at the default rate of 18% per annum and shall compound quarterly until
the Amendment to the May Note has been executed by the Company, as specified in
Section 5(f) herein.

b. Payment of Attorney Fees. The Company shall pay the attorney fees of Holder
in the amount of $17,500, such fees shall be added to the principal of the May
Note and bear interest at the rate specified in Section 4.a. above.

c. Amendment to Security Agreement. Simultaneously upon the execution of this
Agreement, the Company shall deliver to Holder an executed amendment to the
Security Agreement that shall state specifically that the February Note and the
May Note shall be secured by a deed of trust on the Company’s 80% interest in
the Chloride Copper Mine. A copy of such amendment is attached as Exhibit A.

d. Execution of Deed of Trust. Simultaneously upon the execution of this
Agreement, the Company shall deliver to Holder a fully executed and acknowledged
deed of trust securing the real property underlying the mining claims of the
Company. A copy of the deed of trust is attached as Exhibit B.

e. Execution of Section 13 Amendments. Simultaneously upon the execution of this
Agreement, the Company shall deliver to Holder an executed amendment to the May
Note and the February Note substantially in form as attached as Exhibit C.

f. Delivery of the May Shares. Pursuant to its Definitive Information Statement
filed on December 27, 2012, and pursuant to Rule 14c-2 under the Securities
Exchange Act of 1934, the Company will submit the amendment to its articles of
incorporation providing for the increase of the authorized Common Shares to the
Nevada Secretary of State for filing on January 16, 2012, along with the
statutory fees for 24-hour expedited filing. Within five business days of the
filing date of the Company’s amendment to its articles of incorporation, the
Company shall direct its Transfer Agent to deliver to Holder, Shadow Capital
LLC, and Oak Street Trust the following Common Shares representing Common Shares
owed to the proceeding entities from the securities purchase agreements between
the Company and such entities dated May 3, 2012.

 

 

3



--------------------------------------------------------------------------------

Entity

   Common Shares  

Holder

     6,666,666   

Shadow Capital LLC

     3,333,334   

Oak Street Trust

     3,333,334   

g. Anti-Dilution Shares. Within five business days of the filing date of the
Company’s amendment to its articles of incorporation providing for the increase
of the authorized Common Shares, the Company shall direct its Transfer Agent to
deliver to Holder, Shadow Capital LLC, and Oak Street Trust the following Common
Shares that represent anti-dilution Common Shares owed to the preceding entities
as of November 20, 2012.

 

Entity

   Common
Shares  

Holder — February Note

     5,045,000   

Holder — May Note

     1,002,000   

Shadow Capital LLC

     668,000   

Oak Street Trust

     668,000   

Notwithstanding the previous requirements of this Section 4.g., the Company
shall hold back from the issuance of such Common Shares to Holder an amount such
that the total amount of Common Shares owned by Holder shall not exceed 4.99%
percent of the outstanding Common Shares of the Company. The Company shall
promptly issue such remaining Common Shares upon notice to the Company that such
issuance will not cause Holder to have ownership of the outstanding Common
Shares in excess of 4.99% or upon sixty one (61) days’ notice of waiver by
Holder to the Company, in accordance with the terms of the amended Notes and
Warrants.

h. Anti-Dilution Warrants. The Company has previously delivered to Holder
warrants to purchase 6,900,000 Common Shares dated February 16, 2012 (the
“February Warrant”). In addition, the Company has previously delivered to
Holder, Shadow Capital LLC, and Oak Street Trust warrants to purchase Common
Shares in the amounts of 6,666,666, 3,333,334, and 3,333,334 shares,
respectively (the “May Warrants”). Simultaneously with execution of this
Agreement, the Company shall deliver to Holder, Shadow Capital LLC, and Oak
Street Trust additional warrants to purchase the Common Shares in the following
amounts and exercise prices representing anti-dilution warrants as specified in
Section 3.d. of the February Warrant and Sections 3.d. of the May Warrants as of
November 20, 2012. A copy of the anti-dilution warrants are attached as Exhibit
D.

 



 

4



--------------------------------------------------------------------------------

     Warrants      Exercise
Price  

Holder — February Note

     3,944,633       $ 0.006   

Holder — May Note

     903,991       $ 0.003   

Shadow Capital LLC

     451,996       $ 0.003   

Oak Street Trust

     451,996       $ 0.003   

i. Reset of the May Warrants. According to Section 3.e of the May Warrants, the
exercise price of such warrants is reset to $0.003 per share. Simultaneously
with the execution of this Agreement, the Company shall execute and deliver to
the Holder, Shadow Capital LLC, and Oak Street Trust amendments to the May
Warrants reflecting such reset of exercise price of the May Warrants. A copy of
the aforementioned amendments are attached as Exhibit E.

j. Additional Warrants. Simultaneously with execution of this Agreement, the
Company shall deliver to Holder, warrants to purchase 6,750,000 shares of the
Common Stock with an exercise price of $0.008 per share. Such warrants shall
provide for anti-dilution protection. In addition, the warrants shall provide
that the Company shall have the opportunity to repurchase a certain percentage
of such warrants at a purchase price of $0.001 per share if the February Note
and the May Note are paid prior to July 15, 2013. A copy of such warrant is
attached as Exhibit F.

k. Acknowledgment of the Company. The Company acknowledges that most of the
commitments that the Company is making under this Section 4 would be required of
the Company notwithstanding this Agreement based on the May Note and Security
Agreement.

1. Authority of Officer. The Company represents and warrants that the
undersigned officer of the Company has the required authority to execute this
Agreement and that this Agreement has been presented to the board of directors
of the Company and such board has approved its contents.

5. Covenants of Holder. Holder covenants and agrees to the following terms to
execute amendments to the February Note, the May Note, and other transaction
documents between the Parties according to the following:

a. Waiver. Holder hereby waives all defaults and breaches of the Company arising
out of the Specified Events for all dates prior to the date of this Forbearance
Agreement; provided however, that such waiver shall not be effective until, and
only on the condition that, the Company fulfills all of the requirements of
Paragraph 4 prior to the termination of this Agreement.

b. Extension of the May Note and February Note. Sections 1.a.i of both the
February Note and the May Note shall be amended as set forth in Exhibit C to
state that the Maturity Date is July 15, 2013 or the BLM Extension Date (as
defined below), whichever is later. To the extent that the date the Bureau of
Land Management (the

 



 

5



--------------------------------------------------------------------------------

“BLM”) issues its Finding of No Significant Impact certificate (the “FONSI
Date”) for the Company (currently scheduled for April 15, 2013) is extended “as
a result of the filing of the Deed of Trust” (referenced in Section 4.d. above),
the “BLM Extension Date” shall be the earlier of (i) three months after such new
FONSI Date or (ii) October 15, 2013. To claim that the FONSI Date was extended
“as a result of the filing of the Deed of Trust”, the Company must deliver to
Holder written evidence of such contention.

c. Event of Default — Failure to Make Required Payments. In connection with, and
as condition precedent to the extension of the Maturity Dates of the February
Note and the May Note detailed in Section 5.b. above, Sections 4 of both the
February Note and the May Note shall be amended as set forth in Exhibit C to
state that an additional Event of Default shall be “the failure to pay interest
or principal when due on any outstanding obligation of the Company (if such
outstanding obligation is greater than $10,000) when due including but not
limited to the FOGO, Inc. note or any Asher Enterprises, Inc. note, unless such
failure is waived in writing by the holder of such obligation. Holder shall be
able to rely on the terms of such obligations as provided to Holder previously
or any of the Company’s SEC filings to determine when the Company is obligated
to make such interest and principal payments and may presume such payments were
not made or such obligations were not modified unless and until delivery of
reasonable written evidence to Holder to the contrary.”

d. Event of Default — Failure to Pay Claim Maintenance Fees. In connection with,
and as condition precedent to the extension of the Maturity Dates of the
February Note and the May Note detailed in Section 5.b. above, Sections 4 of
both the February Note and the May Note shall be amended as set forth in Exhibit
C to state that an additional Event of Default shall be “failure of the Company
to pay all 2013 Claim Maintenance Fees associated with the 51 Chloride Copper
Mine claims with the BLM and to provide written documentation of such payment to
Holder prior to July 1, 2013.”

e. Deletion of Event of Default. Section 4(h) of the May Note requiring the
retirement of the Tangiers promissory note dated October 14, 2011 shall be
deleted in its entirety, as set forth in Exhibit C.

f. Interest Rate on the May Note. From and after execution of the above
referenced Amendments, the interest rate on the May Note shall be 15% per annum
and such interest shall no longer compound until its new Maturity Date, as set
forth in Exhibit C.

g. Revision of February SPA. Section 8 of the Securities Purchase Agreement
between the Parties dated February 16, 2012 shall be revised and amended as set
forth in Exhibit G and as follows: (i) “370 million shares” shall be changed to
“353 million shares” and (ii) “in the amount of 3,000 shares for each 100,000
shares” shall be changed to “in the amount of 2,500 shares for each 100,000
shares.”

h. Revision of May SPA. Section 8 of the Securities Purchase Agreement between
the Parties dated May 3, 2012 shall be revised and amended as set forth in

 



 

6



--------------------------------------------------------------------------------

Exhibit G and as follows: “in the amount of 2,000 shares for each 100,000
shares” shall be changed to “in the amount of 1,500 shares for each 100,000
shares.”

i. Revision of February Warrant. Section 3(d) of the February Warrant shall be
revised and amended as set forth in Exhibit H and as follows: (i) “370 million
shares” shall be changed to “353 million shares,” and (ii) the anti-dilution
calculation example at the end of such section shall be revised to reflect the
revised Threshold Amount of 353,000,000.

6. Execution of Documents. Simultaneously upon the execution of this Agreement,
the Parties shall execute and deliver to each other the documents called for in
this Agreement and set forth in the Exhibits hereto.

7. Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

8. No Third Party Rights. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided herein.

9. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified only upon the written consent of the Parties.

10. Waiver of Notice. The Company expressly waives any form of Notice regarding
the default on and termination of this Agreement pursuant Section 3 above. No
delay or omission on the part of Holder in exercising any right hereunder shall
operate as a waiver of such right or of any other right under this Agreement.
The obligations of the Company under this Agreement shall not be subject to
reduction, limitation, impairment, termination, defense, set-off, counterclaim
or recoupment for any reason.

11. Notices. All notices and other communications hereunder shall be in writing
and be deemed given when (i) delivered by hand, (ii) when deposited with a
reputable next business day delivery service providing receipt of delivery (such
as FedEx) for delivery the following day, (iii) when sent by registered or
certified mail, at the earlier of its receipt or three business days after
registration or certification thereof, or (iv) when sent by facsimile or email
transmission (with confirmation of receipt by email from the recipient).
Notices, demands, and communications to the Parties shall, unless another
address is specified in writing, be sent to the address or telecopy number
indicated below:

 

  Holder: Grand View Ventures, LLC

               912 Cole St. #204

       San Francisco, CA 94117

       Attn: Matt Garlinghouse

 

       with a copy to:

 

 

7



--------------------------------------------------------------------------------

  

Greystone Law Group LLP

1600 Rosecrans Avenue

Media Center, Suite 400

Manhattan Beach, CA 90266

Attention: Jeffrey Mailer

Telephone: 213-867-2077

Facsimile: 213-867-2144

Email: jmatler@greystonelawgroup.com

the Company:   

Timothy Benjamin, Chairman

Sierra Resource Group, Inc.

9550 S. Eastern Avenue, Suite 253

Las Vegas, Nevada 89123

Email: tbenjamin@sierragroupinc.com

  

with a copy to:

 

Christopher L. Cella

Cella Lange & Cella LLP

1600 S. Main St., Suite 180

Walnut Creek, CA 94596

Telephone: (925) 974-1110

Facsimile: (925) 974-1122

cicella@cellalange.net

12. Governing Law, Jurisdiction The parties hereby acknowledge, consent and
agree (i) that the provisions of this Agreement and the rights of all parties
mentioned herein shall be governed by the laws of the State of Nevada and
interpreted and construed in accordance with such laws and (ii) that either
party may, but is not obligated to, institute a proceeding to enforce this
Agreement in San Francisco County, California, and any objections to such
jurisdiction or venue are hereby waived.

13. Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except as otherwise
indicated, all references herein to Sections refer to Sections hereof.

14. Securities Laws. Holder acknowledges that the securities issued pursuant to
Section 4 above will not, at the time of their issuance, been registered under
the Securities Act of 1933, as amended, or registered or qualified under any
state securities laws and are being issued based on a exemption to such
registration requirements. As such, the issued securities may not be sold,
transferred, pledged or hypothecated in the absence of registration under the
securities act and registration or qualification under applicable state
securities laws unless an exception to such registration requirement exists.

15. Attorney’s and Collection Fees. In the event of any dispute arising
hereunder, the prevailing party shall be entitled to recover its reasonable
costs, inclusive of attorney’s fees.

 



 

8



--------------------------------------------------------------------------------

16. Defined Terms. The defined terms in the Recitals are incorporated into this
Agreement by reference. All other capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the May
Note.

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, and all of which, taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page to
this Agreement by telecopier or by pdf shall be effective as delivery of a
manually executed counterpart of this Agreement.

(Signature page immediately follows)

 

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Forbearance Agreement as
of the date first above written.

 

“COMPANY”

 

SIERRA RESOURCE GROUP, INC.,

a Nevada corporation

By:   /s/  

Name: Timothy Benjamin

Title: Chairman of the Board of Directors

 

 

 

“HOLDER”

 

GRAND VIEW VENTURES, LLC,

a California limited liability company

By:   /s/  

Name: Matt Garlinghouse

Title: Manager

 

 

Signature Page of Forbearance Agreement

 

10